Citation Nr: 1716193	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to service-connected PTSD.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service with the United States Navy from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) for additional development in March 2016 and has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Secondary Service Connection for Hypertension and CAD

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As discussed above, this case was remanded in March 2016 for additional development; among other things, the Board directed the AOJ to procure a supplemental opinion addressing the aggravation prong of secondary service connection.  Although such an opinion was procured in August 2016, the Veteran's representative submitted a brief in March 2017 that raised several additional contentions with citation to medical literature and other sources.  More specifically, with citation to a medical textbook, the Veteran's representative indicated that the August 2016 VA examiner did not address the basis of the "aggravation link" between PTSD and cardiovascular disease, citing the Cecil Textbook of Medicine, which states "psychosocial factors such as anger, anxiety, depression, type A behavior, and various measure of social support, have been associated with the occurrence or recurrence of [cardiovascular disease]" and that "measures of cardiovascular physiologic reactivity have been correlated with [cardiovascular disease] outcomes."  Although the VA examiner did specifically comment upon the course of the Veteran's hypertension and CAD over time, and explained that it was reasonably stable at this time, she did not specifically address the Veteran's PTSD symptoms over the course of the appeal period in the context of this medical literature, as such evidence was not then before the VA examiner.

Additionally, the March 2017 brief raised additional theories of entitlement in support of secondary service connection on the basis of the medical relationship between sleep impairment and hypertension and CAD, with citation to an article from WebMD.com, and HealthySleep.med.harvard.edu.  This is relevant to the extent that a March 2011 PTSD examination discusses the Veteran's sleep impairment associated with his PTSD.  Finally, the Veteran's representative submitted that the "lifestyle" choices discussed by the August 2016 VA examiner were relevant to the Veteran's PTSD symptoms, and also submitted that the specific issues of tobacco, alcohol, and drug abuse were attempts by the Veteran to self-medicate his PTSD before he was able to obtain help.  In this regard the Board notes that a July 2012 letter from a private physician, Dr. H. P., states that PTSD could be a factor in the Veteran's use of alcohol, tobacco, and illicit drugs, and that this could lead to the Veteran's heart conditions.  The Board also notes that the Veteran's most recent VA mental health treatment records document sleep issues, and some alcohol and tobacco use, although he had previously indicated that he had ceased all drug and alcohol abuse.  The Veteran reported cessation of drug use fifteen years prior in a July 2010 PTSD examination, with alcohol cessation of three to four years prior, but later, at an April 2011 VA examination stated that he continued to use alcohol and drugs until around 2009.

As such, the Board finds that a supplemental VA opinion is required to address the substantive content of the March 2017 brief.

TDIU

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's pending service connection claims and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a mental health specialist.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. A new examination is only required if deemed necessary by the examiner.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Please ask this mental health specialist to specifically review the Veteran's mental health treatment records, prior PTSD VA examination reports, the July 2012 letter from Dr. H. P., and the March 2017 brief.  
c. After review of the above records, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tobacco, alcohol, drug use, and other lifestyle factors discussed in the August 2016 VA supplemental opinion are manifestations of his service-connected PTSD.

2. Then, return the Veteran's claims file to the August 2016 VA examiner or a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. A new examination is only required if deemed necessary by the examiner.

a. The examiner should specifically review the March 2017 brief and comment on the citations to medical authority and other sources contained therein.  The examiner should also specifically review the supplemental opinion procured from a VA mental health specialist, discussed above, as well as the July 2012 letter to Dr. H. P.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not that the Veteran's hypertension was proximately due to or the result of his service-connected PTSD.

ii. Whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected PTSD.

iii. Whether it is at least as likely as not that the Veteran's CAD was proximately due to or the result of his service-connected PTSD.

iv. Whether it is at least as likely as not that the Veteran's CAD was aggravated beyond its natural progression by his service-connected PTSD.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




